Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-16-00566-CR

                        EX PARTE GEORGE RODRIGUEZ, JR.

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 14-03-11476-CR
                     The Honorable Camile G. Dubose, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order denying
appellant’s application for writ of habeas corpus seeking relief from double jeopardy is
AFFIRMED.

       SIGNED January 11, 2017.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice